Exhibit 10.16.9

Form of 2007 Performance Share Unit Agreement

(Chief Executive Officer) in connection with the 2007 Incentive Award Plan

(As Amended December 19, 2008)

Name of Performance Stock Unit Recipient:

Grant Date:

Service Date:

Performance Period:

Base Year:

We are pleased to advise you of your Performance Share Unit Award from Coca-Cola
Enterprises Inc. (the “Company”). The terms and conditions applicable to this
Performance Share Unit Award (“PSU Award”) are described below.

 

1. Performance Share Unit Award. Your performance share unit account has been
credited with [insert number] performance share units (“PSUs”), which is your
“Target PSU Award”.

 

2. Vesting in Your PSU Award. Upon the satisfaction of both the performance and
service conditions to vesting, the Company will distribute a share of Coca-Cola
Enterprises Inc. common stock to you for each PSU earned under your PSU Award.

a. Performance Condition to Vesting. Your PSU Award will vest only if, and to
the extent that, the Company’s compound annual growth rate of Earnings Per Share
(“EPS”) during the Performance Period (measured from EPS for the Base Year)
satisfies the performance goals set forth in the chart below:

 

Compound Annual Growth Rate of EPS for
Performance Period**

   Percentage of Your
PSU Target Award Earned**     Number of PSUs Earned

Less than X%

   -0-     XXX

X% — Minimum Goal

   XX %   XXX

X% — Target Goal

   100 %   XXX

X%

   XXX %   XXX

X%

   XXX %   XXX

X% — Maximum Goal

   XXX %   XXX

 

--------------------------------------------------------------------------------

 

**

Award levels for actual performance between the minimum and target percentages
and between target and maximum percentages will be determined based on a
straight-line interpolation, rounded to the nearest 100th of a percent.



--------------------------------------------------------------------------------

b. Service Condition to Vesting. You must remain continuously employed by the
Company or an Affiliated Company until the Service Date, to satisfy the service
condition to vesting. Although the performance condition must be satisfied to
determine the number of PSUs, if any, you will earn, this service condition will
be waived under the following circumstances:

 

  i. For 100% of your PSU Award, in the event of your termination on account of
Disability.

 

  ii. For a pro rata portion of your PSU Award, upon your Severance Termination
before the Service Date. The pro ration fraction (not to exceed 100%) is
determined by (i) adding 24 months to the number of months between the Grant
Date of this Award and your termination date and (ii) dividing that sum by the
number of months between the Grant Date and the Service Date.

c. Special Vesting in the Event of Your Death or a Severance Termination Within
Two Years Following a Change in Control of the Company.

 

  i. In the event of your death prior to the end of the Performance Period, 100%
of your Target PSU Award will be immediately vested. In the event of your death
after the end of the Performance Period, 100% of the PSU Award that is earned
under Paragraph 2.a., above, will be immediately vested.

 

  ii. In the event that your Severance Termination occurs within two years
following a Change in Control of the Company and before the end of the
Performance Period, 100% of your Target PSU Award will be immediately vested. In
the event that your Severance Termination occurs within two years following a
Change in Control and after the end of the Performance Period, 100% of the PSU
Award that is earned under Paragraph 2.a., above, will be immediately vested.

 

3. Dividend Equivalents on Your PSU Award. Immediately prior to the distribution
of the shares earned under your PSU Award, your PSU account will be credited
with dividend equivalent units. The value of these dividend equivalent units
will equal the total amount of dividends declared by the Board of Directors on a
share of the Company’s common stock from the Grant Date through the Service
Date, multiplied by the number of PSUs earned under your PSU Award.

 

4. Form and Timing of Payments from Your PSU Account. The Company will
distribute a share of Coca-Cola Enterprises Inc. common stock to you for each
PSU earned under your PSU Award, and it will make a cash payment to you equal to
any dividend equivalent units credited to your PSU account. Your PSU account
will be distributed to you, as follows:

 

  a. Within 60 days following your date of death or your Severance Termination
within two years of a Change in Control of the Company.

 

  b. Otherwise, within 60 days following the Service Date.

 

  c. Notwithstanding anything to the contrary in the Award, shares of common
stock of the Company equal to the number of vested shares represented by the PSU
Award and the related dividend equivalent units shall be paid to you or your
beneficiary within 60 days of the earliest of your death, your Change in Control
Termination, or [last day of required service period]. In the event of a
conflict between this amendment and any other provision regarding the timing of
payment of amounts earned under the Award in an employment agreement, severance
plan, or otherwise, this amendment shall govern.

 

5. Definitions. For purposes of this Award, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (i) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (ii) the Company agrees to this subsequent employment.

 

  b. “Change in Control” is defined in the 2007 Incentive Award Plan (the
“Plan). Notwithstanding the foregoing, “Change in Control Termination” means an
involuntary termination not for Cause that is also a separation from service
with the Company within the meaning of Section 409A of the Internal Revenue Code
and the regulations thereunder (“Section 409A”), which occurs within two years
after a Change in Control that is also a change in control within the meaning of
Section 409A.

 

2



--------------------------------------------------------------------------------

  c. “Disability” means an inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  d. “Earnings Per Share” or “EPS” means the Company’s diluted earnings per
share determined under U.S. GAAP (Financial Accounting Standard 128 and/or
applicable standards or interpretations for the applicable year). For purposes
of this award, adjustments will be made to the numerator of the EPS calculation,
for the following: (i) the effect on the deferred tax asset and liability
attributable to changes in federal, state, provincial, or international income
tax rates or laws becoming effective; (ii) for the Performance Period only, the
impact of changes in the exchange rate between international currencies and the
U.S. dollar in excess of $50 million as compared to the Base Year; and (iii) all
of the items listed below (referred to as “Specified Items”) that meet one of
the following criteria: (1) in any one fiscal year, the after-tax amount of a
single occurrence of a Specified Item exceeds $5 million; or (2) in any one
quarter within a fiscal year, the after-tax amount of a series of related
Specified Items exceeds $5 million in the aggregate and each individual
Specified Item in the series exceeds $2 million.

“Specified Items” are (i) extraordinary items under GAAP and changes in
applicable accounting rules; (ii) impairment charges relating to goodwill,
franchise, other intangibles, school contracts or other long term assets;
(iii) legal settlements and judgments; (iv) insurance proceeds related to losses
not recorded in the performance period; (v) the effect of acquisitions or
dispositions on current year operations and any resultant gains or losses in
accordance with applicable accounting standards, provided the subsidiary
involved meets the definition of “significant subsidiary” as defined in
Regulation S-X; (vi) gains or losses on sales of long-lived assets and equity
investments; (vii) restructuring charges under GAAP and changes in applicable
accounting rules; (viii) retained or uninsured losses related to acts of
terrorism, product recalls, or natural disasters, including named hurricanes,
tornados, fires, etc.; (ix) and the cost related to the early extinguishment or
modification of debt. Notwithstanding the foregoing, EPS for the performance
period will be certified by the Human Resources and Compensation Committee of
the Board (the “Committee”). In the rare and infrequent event that the Committee
feels that the EPS computation provides a result that is not in the best
interest of the Company, the Committee may exclude or modify any of the
Specified Items to reduce such EPS result.

 

  e. “Severance Termination” means your involuntary termination without Cause or
your voluntary termination for Good Reason and your execution of a release of
potential claims against the Company. For purposes of this definition, “Cause”
means (i) willful or gross misconduct that is materially detrimental to the
Company, (ii) a willful act of personal dishonesty or fraud, in either case,
committed against the Company, or (iii) conviction of a felony, except for a
conviction related to vicarious liability based solely on your position with the
Company, provided that you had no involvement in actions leading to such
liability or had acted upon the advice of the Company’s counsel. For purposes of
this definition of Cause, no act or failure to act by you shall be considered
“willful” unless it occurs without your good faith belief that such act or
failure to act was in, or not contrary to, the best interests of the Company.
“Good Reason” means your (i) demotion or diminution of duties, responsibilities
and status; (ii) a material reduction in base salary or annual cash bonus
incentive opportunities (whether in one reduction or cumulatively); or
(iii) relocation of your principal office more than 50 miles from Atlanta,
unless such relocation is closer to your primary residence, or outside the
Company’s corporate headquarters. You must give written notice to the Company
within 60 days of the date on which you are notified of such circumstances, and
the Company will have one month to remedy the matter.

 

6. Deemed Acceptance of Award. This document is a summary of your Performance
Share Unit Award under the Coca-Cola Enterprises Inc. 2007 Incentive Award Plan,
the terms of which are incorporated by reference into this document. There is no
need to acknowledge your acceptance of this Award, as you will be deemed to have
accepted the Award, as well as the terms and conditions of the Plan and this
document, unless you notify the Company otherwise in writing.

 

3



--------------------------------------------------------------------------------

7. Acknowledgment of Nature of Plan and Performance Share Units. Your PSU Award
represents an unfunded and unsecured promise by the Company to pay amounts in
the future if, and to the extent that, the award vests. The PSU Award does not
entitle you to vote any shares of the Company’s common stock or receive actual
dividends.

In accepting the Award, you acknowledge that:

 

  a. Your PSU Award may not be transferred, assigned, hypothecated, pledged, or
otherwise encumbered or subjected to any lien, obligation, or liability of you
or any other party;

 

  b. The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

  c. All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

  d. Neither the Award of PSUs nor any provision of this Award Agreement, the
Plan, or the policies adopted pursuant to the Plan confer upon you any right
with respect to employment or continuation of current employment, and in the
event that you are not an employee of the Company, this Award shall not be
interpreted to form an employment contract or relationship with the Company.

 

8. Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSUs, including their grant, vesting, or conversion into
shares; the receipt of any cash payments; or the subsequent sale of any shares
acquired at vesting and the receipt of any dividends; and (2) do not commit to
structure the terms of the Award or any aspect of the performance share units to
reduce or eliminate your liability for Tax-Related Items.

Prior to the issuance of shares upon vesting of the PSUs or the receipt of any
cash payments, you shall pay, or make adequate arrangements satisfactory to the
Company or to your employer (in their sole discretion) to satisfy all
withholding and payment on account obligations of the Company and/or your
employer. In this regard, you authorize the Company or your employer to withhold
all applicable Tax-Related Items legally payable by you from your wages or other
cash compensation payable to you by the Company or your employer or from cash
payment received upon vesting of the PSUs. Alternatively, or in addition, if
permissible under local law, the Company or your employer may, in their sole
discretion, (1) sell or arrange for the sale of shares to be issued on the
vesting of the PSUs to satisfy the withholding or payment obligation, and/or
(2) withhold in shares, provided that the Company and your employer shall
withhold only the amount of shares necessary to satisfy the minimum withholding
amount.

 

9. Plan Administration. The Plan is administered by a Committee of the Company’s
Board of Directors, whose function is to ensure the Plan is managed according to
its terms and conditions. To the extent any provision of this Award is
inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:

STOCK PLAN ADMINISTRATOR

COCA-COLA ENTERPRISES INC.

P.O. BOX 723040

ATLANTA, GA USA 31139-0040

(770) 989-3000

 

4